 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    GRANITE PAYMENTS, LLC, a Florida               No. 2:18-cv-02727-TLN-KJN
      corporation; and GPA PROCESSING,
12    LLC d/b/a GRANITE PAYMENT
      ALLIANCE, a California corporation,
13
                          Plaintiffs,
14                                                   ORDER GRANTING REQUEST TO SEAL
              v.
15
      1POINT MERCHANT SOLUTIONS,
16    INC., a Delaware corporation, WAYNE
      KEDDY, an individual; ELIZABETH
17    CARTER, an individual; JOHN KEDDY,
      an individual; SUZANNE LAMBERT, an
18    individual; MICHEL MEYER, an
      individual; ANGELA MOLLOY, an
19    individual; IVA OAKES, an individual;
      CONNIE PEARCE, an individual;
20    JOSEPH RAY, an individual; SUSAN
      RYAN, an individual; BOB WELCH, an
21    individual; and DOES 1-20,
22                        Defendants.
23

24          The Court has reviewed Defendants’ Request to Seal (ECF No. 69). Finding good cause

25   therefor, the request is GRANTED. The following shall be filed under seal and shall remain

26   sealed until further order of this Court:

27   ///

28   ///
                                                     1
 1         Exhibit A in support of its Motion to Stay Proceedings as related to Bob Welch.

 2         IT IS SO ORDERED.

 3   Dated: October 29, 2019

 4

 5

 6                             Troy L. Nunley
 7                             United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
